DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  CLIVENS and ANDREA GOLDMAN,
                            Appellants,

                                    v.

           DEUTSCHE BANK NATIONAL TRUST COMPANY
        as Trustee of the Indymac IMJA Mortgage Trust 2007-A1
          Mortgage Pass-Through Certificates Series 2007-A1,
                               Appellee.

                              No. 4D15-967

                         [September 24, 2015]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Eli Breger, Senior Judge; L.T. Case
No. 2008CA016116XXXXMB.

  Andrea and Clivens Goldman, Lake Worth, pro se.

  Joshua B. Alper and Nicole R. Topper of Blank Rome LLP, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.